    "' L
    I \I

                                                  · USDC SON)'
                                                    DOCUME~T
UNITED STATES DISTRICT COURT
                                                    EL EC TRONICALl.Y FILED
SOUTHERN DISTRICT OF NEW YORK
                                                 \ DO C ::: - - - --t--r- ~
AMERICAN BROADCASTING COMPANIES ,
INC ., DISNEY ENTERPRISES , INC. ,
                                                 1
                                                                  1!1/l~J _·
                                                   DA n . 1 i l J n:
TWENTIETH CENTURY FOX FILM
CORPORATION , CBS BROADCASTING INC .,
CBS STUDIOS INC ., FOX TELEVISION              19 Civ . 7136 (LLS )
STATIONS , LLC , FOX BROADCASTING
COMPANY , LLC , NBCUNIVERSAL MEDIA ,                  ORDER
LLC , UNIVERSAL TELEVISION LLC , AND
OPEN 4 BUSINESS PRODUCTIONS , LLC ,

Plaintiffs and Counterclaim
Defendants ,

                - against -


DAVID R . GOODFRIEND and SPORTS FANS
COALITION NY , INC .,

Defendants and Counterclaim
Plaintiffs .

       Non - parties Charter Communications Inc ., DISH Network

L.L . C., and AT&T and DIRECTV , LLC move to seal or redact certain

documents submitted in support of plaintiffs ' and defendants '

oppositions to their mot i ons for summary judgment . Parties ABC

and CBS also move to seal or redact portions of deposition

testimony and the accompanying Exhibits .

       The only new information the non - Parties request to remain

under seal or redacted are the Terry Declaration Ex . 40 (Dkt .

No . 146-18) and lines 13 through 18 on page 127 and lines 3

through 15 on page 128 of the Tyrer Deposition . Those requests

are granted .

       ABC and CBS ' s requests are also granted , and the parties

may redact the highlighted portions of Mr . O' Co nnell ' s and Mr .
                                  - 1-
Orlando 's depositions    (including Hentoff Declaration , Dkt . No .

213 , Exhibits 2 - 4) .

      The Court ' s rulings on sealing app l y equally to the

materials '    inclusion in later filings , and the non-parties and

parties need not submit separate requests each time the same

materials are cited .

      Pursuant to the Court ' s June 3 , 2021 Order , the parties

have five days to re - file their summary judgment documents in

accordance with this Order.



So Ordered .

Dated :       New York , New York
              July L 2021



                                             LOUIS L . STANTON
                                                 U. S . D. J.




                                    -2-
